Citation Nr: 9934410	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-120 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Board observes that in an April 1993 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for PTSD.  The appellant filed a timely appeal.  
In a November 1996 decision, the Board remanded the claim.  
However, the Board notes that in an August 1997 rating 
action, the RO granted the appellant's claim for service 
connection for PTSD.  Accordingly, this issue is not before 
the Board for appellate consideration.  

The Board further observes that in September 1999, a video 
conference hearing was held before the undersigned member of 
the Board.  At that time, the appellant withdrew numerous 
claims.  The Board incorporates those claims by reference to 
pages two and three of the hearing transcript where the 
withdrawn claims are listed.  


FINDINGS OF FACT

1.  For the period from May 5, 1992, the appellant's clinical 
signs and manifestations of his service-connected PTSD were 
productive of no more than considerable social and industrial 
impairment.  

2.  For the period from November 7, 1996, the appellant's 
clinical signs and manifestations of his service-connected 
PTSD are productive of considerable social and industrial 
impairment; and of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met for the period from May 5, 1992 to November 6, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.132, Diagnostic Code 9411 (1996).  

2.  The criteria for a 50 percent rating for PTSD are met, 
for the period from November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 199); 38 C.F.R. §§ 3.102, 4.7, 4.132, Diagnostic 
Code 9411 (1996); and as amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On May 5, 1992, the RO received the appellant's VA Form 21-
4138, Statement in Support of Claim.  At that time, he filed 
a claim for service connection for PTSD.  

A private medical statement from D.E.P., M.D., dated in 
December 1991, shows that at that time, Dr. P. indicated that 
he had recently conducted a psychiatric evaluation of the 
appellant.  Dr. P. stated that the appellant had been under 
psychiatric treatment for approximately 35 years, and that 
during that period of time, he had been taking Stelazine as a 
primary treatment.  According to Dr. P., the appellant had 
notable outbursts of anger, and he had recently become 
belligerent.  Dr. P. noted that according to the appellant, 
he had been married for eight years and his wife was much 
younger than him.  The appellant reported that he had a 
brilliant mind and that he had attended three great 
universities.  He revealed that he failed out of law school 
in 1953, and that no one had wanted to hire him through the 
years.  The appellant also stated that in 1979, he stopped 
working as an audiologist, and in October 1985, he fully 
retired.  

In Dr. P.'s December 1991 statement, Dr. P. indicated that 
upon mental status evaluation, the appellant was moderately 
oriented to person, place, and time, and he denied having 
hallucinations.  The appellant presented with a marked 
pressure of speech which was quite rambling, loosely 
associated, and generally delusional with both grandiose and 
paranoid features.  The appellant's affect was somewhat 
flattened, and he admitted to infrequent, not serious 
thoughts of suicide.  The appellant had minimal insight, 
judgment was grossly impaired, and his mood was probably 
euthymic and slightly dysthymic.  The diagnosis was of 
schizophrenia, of a paranoid type.  Dr. P. also diagnosed the 
appellant with axis two, unspecified personality disorder, 
with schizoid type traits.  

In July 1992, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was sent to the 
European theater for combat.  The appellant indicated that 
after his discharge, he received a B.A. degree from the 
University of Southern California (USC).  He noted that in 
regards to his employment history, he had had only three jobs 
which had lasted one year, and that the rest of his jobs had 
lasted either six months or only for a few days.  According 
to the appellant, his problem was that "they didn't like 
[him]."  The appellant stated that at present, his PTSD 
symptoms included anxiety, chronic diarrhea, and rage.  

Upon mental status evaluation, the appellant was oriented in 
all spheres, and his affect and mood were appropriate to his 
thought content.  There was no evidence of depression, and 
the appellant denied any suicidal ideations.  The appellant's 
memory was fair for recent and remote events.  The appellant 
denied delusions and hallucinations.  The examining physician 
noted that at times, the appellant thought everybody was 
looking at him, and that he was more of an important person 
than he actually was.  The diagnoses included the following: 
(Axis I) mental disorder, (Axis II) personality disorder with 
schizoid, histrionic, and dependent treats, and (Axis IV) 
psychosocial stressors which were moderate to severe.  

In August 1992, the appellant underwent a VA examination.  At 
that time, he gave a history of his combat experiences during 
World War II.  The appellant stated that following his 
discharge, he received a B.A. from USC, and he "flunked 
out" of law school in 1953.  He indicated that he took 
graduate work at USC Graduate School of Public Administration 
from 1951 to 1955, and that from 1962 to 1969, he took 
classes in the Speech Department at USC.  The appellant noted 
that in 1970, he received a M.A. degree from California State 
University of Los Angeles.  According to the appellant, at 
that time, his major was in audiology and his minor was in 
speech pathology.  The appellant reported that from 1952 to 
1966, he had 11 jobs which were mostly clerical.  He stated 
that he rarely held a job for more than a few months.  The 
appellant indicated that from 1966 to 1979, he worked as a 
clinical audiologist, performing hearing tests and hearing 
aid evaluations.  According to the appellant, from 1983 to 
1985, he worked as a security guard, a driver, and a mail 
clerk.  The appellant noted that he retired in 1985.  The 
appellant revealed that he had trouble holding jobs because 
he disliked "office politics."  He noted that he did not 
marry until 1984 when he was 58 years old.  According to the 
appellant, he started to correspond with a woman in the 
Philippines who had answered a newspaper ad, and they 
subsequently married.  The appellant reported that his wife 
worked as a nurse, and that he usually stayed at home while 
his wife worked.  

In the appellant's August 1992 VA examination, the appellant 
indicated that he currently experienced periods of agitation, 
tension, rage, anxiety, and nervousness, and that his 
symptoms were worse when he was not taking his medication.  
According to the appellant, he was also preoccupied with 
"paranoid thinking and sadism."  The appellant reported 
that he had trouble sleeping and that he had nightmares.  He 
indicated that some of his dreams involved military basic 
training or being under shell fire, but that he did not dream 
about specific traumatic events.  The appellant stated that 
following his separation from the military, he was unable to 
concentrate, and that poor concentration remained a 
continuing problem for him.  According to the appellant, he 
had a startle response to loud noises and to "barked 
commands," but that the startle response did not seem 
particularly troublesome.  Following the psychiatric 
evaluation, the examiner diagnosed the appellant with the 
following: (1) schizoaffective disorder, bipolar type, and 
(2) unspecified personality disorder.  

A private medical statement from S.K., M.D., dated in April 
1995, shows that at that time, Dr. K. indicated that he had 
been treating the appellant since January 1995.  According to 
Dr. K., he had recently examined the appellant and diagnosed 
him with bipolar affective disorder.  Dr. K. noted that he 
treated the appellant with medication. 

In July 1995, the RO received a private medical statement 
from I.G., M.S.W., of the Southern California Permanente 
Medical Group, dated in January 1984.  The January 1984 
statement shows that at that time, the appellant underwent a 
psychiatric evaluation.  Upon mental status evaluation, the 
appellant was oriented times three and alert.  He expressed 
normal intelligence, poor judgment, and a limited capacity 
for reflection.  The appellant noted that he had periodic 
insomnia,  and he denied suicidal and homicidal thoughts.  
Following the mental status evaluation, the appellant was 
diagnosed with schizophrenia, residual type, chronic.  

In December 1995, the RO received outpatient treatment 
records from the Saint John's Hospital and Health Center, 
from November 1980 to January 1983.  The records show 
intermittent treatment for the appellant's schizophrenia.  
According to the records, the appellant underwent individual 
and group therapy.  

In January 1997, the appellant underwent a VA examination.  
At that time, he was accompanied by his wife.  The appellant 
stated that while he was stationed in Europe during World War 
II, he was involved in active combat.  He indicated that he 
was only one of six survivors in his platoon during an 
artillery barrage.  The appellant reported that 63 men were 
killed, and that 29 of the men were from his platoon.  He 
revealed that on one occasion, he was under heavy fire in a 
foxhole when he witnessed two men being "blown out of their 
foxhole."  According to the appellant, at present, he had 
flashbacks and memories two to three times a day.  He 
indicated that he had nightmares and trouble sleeping.  
According to the appellant, he also had an inability to 
concentrate.  The appellant's wife further noted that the 
appellant had no friends and was irritable, with a low 
frustration tolerance.  She reported that the appellant was 
detached from her and all other people, and that he was jumpy 
(hyper-arousability).  According to the appellant's wife, the 
appellant would start to hyperventilate with memories of the 
war, and he had a startle response when waking.  The 
appellant's wife also noted that the appellant described 
events while he simulated shooting people.  

The examining physician stated that approximately 15 minutes 
into the psychiatric evaluation, he requested that the 
appellant verbally state his symptoms.  The examiner noted 
that the appellant wanted the symptoms from the Diagnostic 
and Statistical Manual (DSM-IV) listed as his symptomatology.  
The examiner indicated that when he refused to list the DSM-
IV symptomatology, the appellant became frustrated and angry, 
and left the interview.  According to the examiner, he then 
interviewed the appellant's wife and reviewed the appellant's 
claim file.  In regards to objective findings, the examiner 
stated that the appellant's mood was anxious and his affect 
was constricted.  Thought processes were tangential, and the 
appellant's thought content included some paranoid thoughts 
as well as atypical ideations.  There was no evidence of 
auditory or visual hallucinations.  The appellant was alert 
and oriented times three, and his insight and judgment were 
impaired.  The examiner noted that on a Minnesota Multiphasic 
Personality Inventory, dated in August 1992, the results were 
interpreted as showing a valid profile with depression, 
nervousness, anxiety, weakness, fatigue, and lack of 
initiative.  The examiner diagnosed the appellant with the 
following: (Axis I) PTSD, severity undetermined, chronic, 
(Axis II) schizotypal, narcissistic personality traits, (Axis 
IV) severity of psychosocial stressors, current, were 
moderate, with difficulty with primary support group, and 
(Axis V) Global Assessment of Functioning (GAF) score of 50.  
The examiner stated that upon a review of the record, and the 
interview with the appellant's wife, it was his determination 
that the appellant had PTSD.  According to the examiner, he 
was unable to determine the severity of the appellant's PTSD.  
The examiner further noted that although the appellant met 
his clinical threshold for PTSD, the appellant did not 
fulfill the criteria for PTSD from the DSM-IV. 

In June 1997, the appellant underwent a VA examination.  At 
that time, the appellant was accompanied by his wife.  The 
Board notes that the examining physician for the appellant's 
June 1997 VA psychiatric evaluation was the same examiner 
from the appellant's January 1997 VA psychiatric evaluation.  
At the time of the June 1997 VA examination, the appellant 
stated that since the war, he had experienced increasing 
social isolation.  The appellant indicated that he did not 
have any friends.  He reported that he had a "startle" to 
slight stimuli and that he was very sensitive to criticism.  
According to the appellant, he had flashbacks, nightmares, 
and problems sleeping.  The appellant further noted that 
since the war, he had a habit of sighting objects as if 
aiming a target.   

Upon mental status evaluation, the appellant was neatly 
groomed and appeared anxious throughout the examination.  The 
appellant's affect was constricted and he became tearful when 
discussing aspects of traumatic experiences during the war.  
The appellant's thought processes were circumstantial, his 
thought content had some mild paranoid thoughts, and there 
were no gross delusions.  There was also no evidence of 
auditory or visual hallucinations.  The appellant was alert 
and oriented times three.  Insight and judgment were 
impaired.  The diagnoses included the following: (Axis I) 
PTSD, chronic, (Axis II) schizotypal personality traits, 
narcissistic personality traits, (Axis IV) severity of 
psychosocial stressors, mild, and (Axis V) GAF score of 40.  
The examiner noted that currently, the appellant fulfilled 
the criteria for PTSD, as specified by the DSM-IV.  The 
examiner also diagnosed the appellant with a personality 
disorder.  According to the examiner, the appellant had had a 
personality disorder, along with his PTSD, concomitantly 
throughout his life since the war.  The examiner stated that 
in regards to the degree of disability due to the appellant's 
PTSD, as contrasted with his other diagnosed psychiatric 
conditions, it was his opinion that the appellant had a 
moderate degree of impairment due to PTSD.  The examiner 
indicated that that degree of impairment had impaired the 
appellant's ability to maintain employment due to his 
difficulty with frequent intrusive thoughts, poor 
concentration, and irritability, all which were directly due 
to his PTSD, and that that degree of impairment had also 
impaired the appellant's ability to maintain appropriate 
social functioning due to tendencies toward irritability and 
social isolation, also all directly due to his PTSD.  
According to the examiner, the appellant's personality 
disorder had also made it difficult for him to maintain 
social functioning.  The examiner stated that the appellant's 
PTSD symptoms were clearly linked with the stressful events 
that had occurred while he was in the military.  

In an August 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disabling 
rating under Diagnostic Code 9411, effective from May 5, 
1992. This rating has remained in effect up until the current 
claim.

In September 1997, the RO received a copy of a letter, dated 
in October 1979, which was from J.L.S., M.D., Medical 
Administrator of the Otologic Medical Group, to the 
appellant.  The letter shows that at that time, Dr. S. stated 
that the letter was in response to the appellant's 
questioning as to why he had been requested to retire from 
the Otologic Medical Group.  Dr. S. indicated that in regards 
to the appellant's question as to whether he had been asked 
to retire because he had "priced [himself] out of the 
market," Dr. S. noted that the appellant's salary had been 
frozen for the past few years because the Group had 
determined that his performance, though adequate for routine 
problems, did not warrant increases in salary that were given 
to other degreed audiologists.  Dr. S. further revealed that 
perhaps the Group should have terminated the appellant at 
that time, but they did not wish to do that because of the 
appellant's number of years of service.  

In December 1997, the RO received outpatient treatment 
records from the Beaver Medical Group, from September 1994 to 
September 1997.  The records show that in September 1997, the 
appellant was treated for anxiety.  

In January 1998, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) from Loma Linda, from 
February 1989 to December 1997.  The records reflect that in 
December 1997, the appellant was treated for his PTSD.  At 
that time, he was given medication.  

In June 1998, the appellant underwent a VA examination.  At 
that time, he stated that he had not worked since 1985.  The 
appellant indicated that he had difficulty retaining jobs, 
and that he would seek out jobs where he could be alone or 
isolated.  According to the appellant, he selected jobs that 
were highly routine because of his severe difficulty with 
concentration.  He noted that he had worked successfully as 
an audiologist for 13 years, but that his employer had 
informed him that his work was not congruent with his 
capabilities.  According to the appellant, he was currently 
married and he remained at home, spending his time writing, 
watching musicals, and other solitary pursuits.  The 
appellant reported that he avoided watching the news because 
he did not want to be exposed to any violence.  He revealed 
that he did not attend movies for the same reason.  The 
appellant stated that he went into rages approximately one 
time per week.  According to the appellant, since witnessing 
the death of a fellow soldier while he was in a foxhole 
during the war, he had bouts of diarrhea approximately one 
time per month.  The appellant indicated that he had 
nightmares of combat activities which would awaken him 
approximately two to three times per week.  He noted that 
approximately nine months ago, those nightmares occurred 
approximately four to five time per week.  The appellant 
reported that during the anniversary of Pearl Harbor, he 
became nauseous and had an increase in the desire to isolate.  
He revealed that he also became angry and extremely 
hypervigilant, and would close all of the curtains in his 
house.  According to the appellant, he was extremely 
sensitive to noise and would jump if he heard a loud noise.  
The appellant stated that he was currently involved in 
psychiatric treatment, receiving both individual therapy and 
medication.  

Upon mental status evaluation, the appellant was neatly 
dressed, alert, and oriented times three.  Speech was 
spontaneous and of normal rate and rhythm, but frequently, he 
became tangential.  The appellant denied any auditory or 
visual hallucinations.  There were no systematized delusions, 
and no history of panic attacks was given.  Mood was somewhat 
anxious and affect was congruent to thought.  There were 
periods of intensification of anxiety when discussing World 
War II events and specifically his own activities.  The 
appellant reported that he had intrusive thoughts of the war.  
There were no suicidal or homicidal ideations, plans, or 
intents.  The appellant was able to maintain his personal 
hygiene and other basic activities of living, but he was not 
able to concentrate well enough to perform tasks that were 
requested of him by his wife.  

After the mental status evaluation, the appellant was 
diagnosed with the following: (Axis I) PTSD, delayed onset, 
chronic, (Axis II) mixed personality disorder, (Axis IV) 
interpersonal relationship difficulties, and (Axis V) GAF 
score of 40 for PTSD.  The examiner stated that the appellant 
had recurring distressing dreams about World War II.  
According to the examiner, the appellant became severely 
upset by seeing reminders of violence, either on television 
or films, and he had avoided watching television news for 
years for that reason.  The appellant tried to avoid any 
reminding stimuli and had difficulty in expressing his true 
feelings, particularly warm feelings.  The appellant had 
disturbances in sleep, concentration, and he also had a 
notable startle response and periods of irritability which 
interfered in his everyday life.  It was the examiner's 
opinion that the appellant's PTSD and difficulty in 
concentration severely impaired him from performing tasks 
requested of him and led to interference with his employment.  
The examiner stated that the appellant's PTSD also led to 
communication problems, initially with his spouse, and then 
it led to self isolation and difficulty in tolerating groups 
of people.  According to the examiner, anxiety would first 
manifest in the appellant, and then he would develop feelings 
of suspiciousness or suspicions of jealousy.  It was the 
examiner's opinion that the appellant's PTSD interfered more 
with his life accomplishments and sustained symptomatology 
than did his mixed personality disorder.  

Outpatient treatment records from the Loma Linda VAMC, from 
July to August 1998, show treatment for unrelated disorders. 

In September 1999, a video conference hearing was conducted 
before the undersigned member of the Board.  At that time, 
the appellant testified that he was not currently in any type 
of therapy for his service-connected PTSD.  (T.4).  The 
appellant stated that he took medication for his PTSD.  
(T.4).  He indicated that almost every night, he had 
nightmares about his combat experience.  (T.5).  According to 
the appellant, he also had flashbacks approximately once a 
week.  (Id.).  The appellant reported that he was a loner and 
that he did not like to be around crowds.  (T.7).  He 
revealed that the only time that he could be in a crowd was 
at a football or basketball game where he did not have to 
talk to anyone.  (Id.).  The appellant revealed that he had 
not been to a game since 1984.  (T.15).  According to the 
appellant, he was nervous, and he became agitated very 
easily.  (T.7,8).  He stated that he did not have any close 
friends and that he had poor concentration.  (Id.).  The 
appellant noted that he had been married since June 1984, and 
that he had not worked since 1986.  (Id.).  


II.  Analysis

The Board finds that the appellant's claim for an evaluation 
in excess of 30 percent for PTSD is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  See generally Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3. 

By a rating decision in August 1997, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD, and a 30 percent evaluation was assigned under 
Diagnostic Code 9411, effective from May 5, 1992, the day the 
RO received the appellant's original claim for service 
connection for PTSD.  As the appellant takes issue with the 
initial rating assigned following a grant of service 
connection, the Board must evaluate the relevant evidence 
since May 5, 1992.  In doing so, separate ratings can be 
assigned for separate periods of time based on the facts 
found ---a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

At this juncture, the Board notes that the schedular criteria 
for evaluation of psychiatric disabilities were changed 
effective November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 
8, 1996).  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App.  289 
(1996); Karnas v. Derwinski, 1 Vet. App.  308 (1991); see 
also VAOPGCPREC 11-97 (1997).  However, the United States of 
Appeals for Veterans Claims (Court) has also held that for 
any date prior to November 7, 1996, the Board could not apply 
the revised mental disorder rating schedule to a claim.  
Rhodan v. West, 12 Vet. App. 55 (1998).  Accordingly, in 
light of the fact that the RO, in the August 1997 rating 
action, granted the appellant's claim of service connection 
for PTSD and assigned a 30 percent disabling rating under 
Diagnostic Codes 9411, effective from May 5, 1992, the Board 
notes that prior to November 7, 1996, the appellant's 
disability will be considered under the old criteria, and 
from November 7, 1996, the appellant's psychiatric disorder 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to him.  

The rating criteria in effect for mental disorders prior to 
November 7, 1996, are as follows:  

A 10 percent evaluation is warranted for less than criteria 
for the 30 percent evaluation, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App.  301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease with work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

In regards to the appellant's disability rating for his 
service-connected PTSD, the Board notes the evidence of 
record reflects that the appellant has complaints which 
include nightmares, flashbacks, inability to concentrate, 
irritability, anxiety, an exaggerated startle response, 
social isolation, and hypervigilance.  The Board notes that 
in the appellant's June 1997 VA examination, the examiner 
diagnosed the appellant with PTSD and assigned a GAF score of 
40.  At that time, the examiner stated that the appellant had 
had a personality disorder, along with his PTSD, 
concomitantly throughout his life since the war.  It was the 
examiner's opinion that the appellant had a moderate degree 
of impairment due to PTSD.  The examiner also indicated that 
that degree of impairment had impaired the appellant's 
ability to maintain employment due to his difficulty with 
frequent intrusive thoughts, poor concentration, and 
irritability, all which were directly due to his PTSD, and 
that that degree of impairment had also impaired the 
appellant's ability to maintain appropriate social 
functioning due to tendencies toward irritability and social 
isolation, also all directly due to his PTSD.  The Board 
further observes that in the appellant's most recent VA 
examination, in June 1998, the appellant was again assigned a 
GAF score of 40 for his service-connected PTSD.  At that 
time, the examiner indicated that the appellant's PTSD and 
difficulty in concentration severely impaired him from 
performing tasks requested of him, and led to interference 
with his employment.  The examiner further stated that the 
appellant's PTSD also led to communication problems, 
initially with his spouse, and then it led to self isolation 
and difficulty in tolerating groups of people.

Based on the evidence as described above, the Board finds 
that, for the period from May 5, 1992 to November 6, 1996, 
the disability picture for the appellant's service-connected 
PTSD more nearly approximates the criteria required for a 50 
percent evaluation under the old provisions of Diagnostic 
Code 9411.  Similarly, the Board also concludes that, for the 
period from November 7, 1996, the appellant's disability 
picture for his service-connected PTSD more nearly 
approximates the criteria required for a 50 percent 
evaluation under both the old and new provisions of 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  Accordingly, an 
evaluation in excess of 30 percent is warranted.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); and as 
amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 50 percent is in 
order under the old rating, for the period from May 5, 1992 
to November 6, 1996; or that the evidence of record 
demonstrates that a rating in excess of 50 percent is in 
order under either the old or new rating criteria for mental 
disorder, for the period from November 7, 1996.  In this 
regard, the evidence of record reflects that the appellant 
has been married for approximately 15 years.  In addition, 
the appellant has a B.A. from USC, and in 1970, he received a 
M.A. degree from California State University of Los Angeles.  
The Board further notes that although the evidence of record 
shows that the appellant's PTSD interfered with his ability 
to obtain and maintain employment, the appellant was still 
able to work as an audiologist for approximately 13 years.  
Moreover, the appellant has work experience as a security 
guard, a driver, and a mail clerk.  Furthermore, in the 
appellant's July 1992 VA examination, the appellant was 
oriented in all spheres, and his affect and mood were 
appropriate to his thought content.  In the appellant's June 
1997 VA examination, the appellant was alert and oriented 
times three, and in his most recent VA examination, in June 
1998, the appellant was neatly dressed, alert, and also 
oriented times three. 

Thus, in regards to the old rating criteria, the evidence of 
record does not show that during either relevant time period, 
that the appellant's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; and there is no evidence of psychoneurotic symptoms 
of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Moreover, in regards to the new rating criteria, the Board 
notes that the evidence of record contains no evidence of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, spatial disorientation, 
and/or neglect of personal appearance and hygiene.  This type 
of symptomatology is not shown in the appellant's case.  
Accordingly, an evaluation in excess of 50 percent for the 
appellant's service-connected PTSD is not warranted.  

Additionally, the Board acknowledges that in the appellant's 
September 1999 video conference hearing, the appellant 
testified that he had been receiving treatment for his PTSD 
at the Loma Linda VAMC from 1998 to the present.  (T.13,14).  
The Board notes that while outpatient treatment records from 
the Loma Linda VAMC from February 1989 to December 1997, and 
from July to August 1998, are of record, there are no records 
from the Loma Linda VAMC beyond August 1998.  However, the 
Board observes that in light of the above, and the grant of a 
50 percent disabling rating for the appellant's service-
connected PTSD, it is the Board's determination that securing 
the outpatient treatment records from the Loma Linda VAMC, 
from August 1998 to the present, would not add pertinent 
evidence to the appellant's claim.  Therefore, the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim." Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (to the same effect); cf. Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (implicitly holding that remand is 
not warranted where the VA records would not be determinative 
of the claim).  


ORDER

A 50 percent evaluation for PTSD is granted, for the period 
from May 5, 1992, subject to the regulations governing the 
payment of monetary awards.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

